DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 3/17/2021 has been received and entered into the case. Claims 5, 7, 9, 11-20 are pending and have been considered on the merits.  All arguments and amendments have been considered.
The previous rejection of Claims 1-3, 5-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of applicants claim amendments. Claims 1-3 and 6 rejected under 35 U.S.C. 101 is withdrawn in light of applicants claim amendments.  Claims 1-3, 5-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8497114 is withdrawn in light of applicants claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 13 and 15, the amount of culture supernatant introduces new matter, which is not described in the specification as originally filed. The specification teaches the amount of culture supernatant to be used in an amount of 0.01-100 ml/kg body weight/day (0047).  Thus, 0.01-100 ml changes the scope of the claims and applicants invention for which no support is provided. This is a new matter rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims that the culture comprises separated and purified products and/or bacterial processed products. It is not clear how the culture itself can comprise these products as claimed.  It is suggested that applicant amend the claims to more distinctly claim applicants invention, which is that the “composition” comprises separated and purified products from the culture or culture supernatant and/or bacterial processed products from the culture or culture supernatant. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5, 7, 9, 11, 12, 14, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2017/178315, IDS.
WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising B. animalis subsp. Lactis.  The compositions are pharmaceutical compositions or food products (p. 1, lines 5-7, p. 3-6, p. 11, lines 10-p. 13, p. 14-17).  The composition can be used for treating sarcopenia, i.e. the decrease in muscle mass characterized by loss of skeletal mass and function, p. 1, lines 23-p. 2, lines 1-20, p. 11, lines 4-8). Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. Lactis for use in the composition to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria (p. 7, line 6). 
Regarding claims 9, 11, the composition may comprise from 106-1012 CFU/g of bacteria (p. 9, lines 1-30). 
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
The referenced microorganisms Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. lactis appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 


Claim(s) 5, 7, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coulson et al. (US2015/0335688 A1, IDS).
WO’688 teach a method for treating muscle diseases or symptoms thereof including muscle degeneration and promoting muscle repair thus in a subject in need thereof who may be suffering from age-related or injury-related muscle weakness or atrophy and muscle degeneration (0004, 0064, 0065, 0074, 0085, 0104, 0113)comprising administering a composition comprising Bifidobacterium longum, B. breve, B. bifidum, B. animalis subsp. Lactis or mixtures thereof (0004, 0016, 0036, 0064, 0074, 0085). The compositions are pharmaceutical compositions or food products (0083, 0084, 0085, 0094).  The composition may comprise from 102-1011 CFU/g of bacteria (0114-0115, 0128). 
The referenced microorganisms Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. lactis appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 

Claim(s) 5, 7, 9, 11, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meijer et al. (US2012/0141445, IDS).
Meijer teach a method for improving or treating muscle diseases or symptoms thereof and increasing muscle mass in a subject in need thereof, i.e. elderly subjects suffering from loss of muscle mass and strength.  The method comprises administering a composition comprising Bifidobacteirum, specifically B. animalis subsp. Lactis, B. breve, B. longum, B. adolenscentis, and B. bifidum (0031) for increasing muscle mass, strength and function, improving capacity, mobility, vitality and agility (0050-0069) in a subject in need thereof, i.e. elderly suffering from sarcopenia, i.e. a decrease in muscle mass characterized by loss of skeletal mass and function and includes mobility disorders and frailty according to claims 5, 7 and 20 (0051-0062). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria, i.e. heat killed bacteria (0100). 
Regarding claims 9, 11, the composition may comprise from 109-1010 CFU/ml of bacteria (0100). 
The referenced microorganisms Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. lactis appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable WO2017/178315 (IDS) in view of Kondo et al. (US8497114) and Shimizu et al. (US2017/0246225).

WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising B. animalis subsp. Lactis.  The compositions are pharmaceutical compositions or food products (p. 1, lines 5-7, p. 3-6, p. 11, lines 10-p. 13, p. 14-17).  The composition can be used for treating sarcopenia, i.e. the decrease in muscle mass characterized by loss of skeletal mass and function, p. 1, lines 23-p. 2, lines 1-20, p. 11, lines 4-8). Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. Lactis for use in the composition to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria (p. 7, line 6). 
Regarding claims 9, 11, the composition may comprise from 106-1012 CFU/g of bacteria (p. 9, lines 1-30).  Regarding claims 17 and 19, while the reference does not teach individual dead cells, it would be have been obvious to a posita before the effective filing date to use the same amount of dead cells as viable cells (CFU/ml or CFU/g) in the composition, as the composition is taught to use viable or dead cells falling within applicants claimed range in a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.  
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
While the claimed strains of claims 5 and 7 are not disclosed by WO’315, the claimed strains are known deposited strains of Bifidobacterium (see Konda and Shimizu below). It would have been obvious to a posita, before the effective filing date of the claimed invention, to use known Bifidobacterium strains in the method of WO’315 with a reasonable expectation of successfully treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The claimed strains do not demonstrate a surprising and unexpected advantage or properties over the art recognized Bifidobacterium strains taught to be used in the same method as claimed. 
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4 . The composition comprises an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010 (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 

Shimizu teaches a composition comprising Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).

Claims 5, 7, 9, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. (US2015/0335688 A1, IDS) in view of WO2017/178315 (IDS) in view of Kondo et al. (US8497114) and Shimizu et al. (US2017/0246225).
WO’688 teach a method for treating muscle diseases or symptoms thereof including muscle degeneration and promoting muscle repair thus in a subject in need thereof who may be suffering from age-related or injury-related muscle weakness or atrophy and muscle degeneration (0004, 0064, 0065, 0074, 0085, 0104, 0113)comprising administering a composition comprising Bifidobacterium longum, B. breve, B. bifidum, B. animalis subsp. Lactis or mixtures thereof (0004, 0016, 0036, 0064, 0074, 0085). The compositions are pharmaceutical compositions or food products (0083, 0084, 0085, 0094).  The composition may comprise from 102-1011 CFU/g of bacteria (0114-0115, 0128). 
Coulson does not teach the limitations of claims 9, 11, 12, 14, 16-20. 
WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising B. animalis subsp. Lactis, Bifidobacterium longum, B. breve, B. bifidum, and B. adolescentis to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
Thus, it would have been obvious to a posita before the effective filing date to use separated and purified products in the method of Coulson for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, given the teachings of WO’315 which teach that separated and purified product and/or bacterial products of a culture of Bifidobacterium can be effectively used in a composition for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases. 
Regarding claims 9, 11, the composition may comprise from 106-1012 CFU/g of bacteria (p. 9, lines 1-30).  Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria (p. 7, line 6).  Therefore, before the effective filing date, dead or viable Bifidobacterium present in a composition in an amount from 106-1012 CFU/g was taught to be effective for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.
Regarding claims 17 and 19, while the reference does not teach the amount of individual dead cells, it would be have been obvious to a posita before the effective filing date to use the same amount of dead cells as viable cells (CFU/ml or CFU/g) in the composition, as the composition is taught to use viable or dead cells falling within applicants claimed range in a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.  
While the claimed strains of claims 5 and 7 are not disclosed by WO’315, the claimed strains are known deposited strains of Bifidobacterium (see Konda and Shimizu below). It would have been obvious to  a posita, before the effective filing date of the claimed invention, to use known Bifidobacterium strains in the method of WO’315 with a reasonable expectation of successfully treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The claimed strains do not demonstrate a surprising and unexpected advantage or properties over the art recognized Bifidobacterium strains taught to be used in the same method as claimed. 
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4 . The composition comprises an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010 (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 
Shimizu teaches a composition comprising Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).

Claim(s) 5, 7, 9, 11, 12, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meijer et al. (US2012/0141445).
Meijer teach a method for improving or treating muscle diseases or symptoms thereof and increasing muscle mass in a subject in need thereof, i.e. elderly subjects suffering from loss of muscle mass and strength.  The method comprises administering a composition comprising Bifidobacterium, specifically B. animalis subsp. Lactis, B. breve, B. longum, B. adolenscentis, and B. bifidum (0031) for increasing muscle mass, strength and function, improving capacity, mobility, vitality and agility (0050-0069) in a subject in need thereof, i.e. elderly suffering from sarcopenia, i.e. a decrease in muscle mass characterized by loss of skeletal mass and function and includes mobility disorders and frailty according to claims 5, 7 and 20 (0051-0062). 
Regarding claims 16 and 18, the Bifidobacterium can be dead bacteria, i.e. heat killed bacteria (0100). 
Regarding claims 9, 11, the composition may comprise from 109-1010 CFU/ml of bacteria (0100). 
Meijer does not teach the limitations of claims 12, 14, 17 and 19. 
WO’315 teach a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, i.e. one suffering from sarcopenia which includes mobility disorders and frailty according to claims 5, 7 and 20 (p. 1, lines 1-11, p. 2, lines 7-34, p. 3-6, p. 10, line 8-10, 21-25) comprising administering a composition comprising B. animalis subsp. Lactis, Bifidobacterium longum, B. breve, B. bifidum, and B. adolescentis to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2). 
Regarding claims 12 and 14, the culture comprises separated and purified product and/or bacterial products including bacterial components such as bacterial cell wall components including peptidoglycan, nucleic acids, membrane components, bacterial metabolites, structural components including proteins, carbohydrates, lipids and combinations thereof (p. 7, lines 8-21). 
Thus, it would have been obvious to a posita before the effective filing date to use separated and purified products in the method of Meijer for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases, in a subject in need thereof, given the teachings of WO’315 which teach that separated and purified product and/or bacterial products of a culture of Bifidobacterium can be effectively used in a composition for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases. 
Regarding claims 17 and 19, while the reference does not teach the amount of individual dead cells, it would be have been obvious to a posita before the effective filing date to use the same amount of dead cells as viable cells (CFU/ml or CFU/g) in the composition, as the composition is taught to use viable or dead cells falling within applicants claimed range in a method for increasing lean body mass i.e. muscle, and treating symptoms of muscle diseases.  

While the claimed strains of claims 5 and 7 are not disclosed by WO’315, the claimed strains are known deposited strains of Bifidobacterium (see Konda and Shimizu below). It would have been obvious to a posita, before the effective filing date of the claimed invention, to use known Bifidobacterium strains in the method of WO’315 with a reasonable expectation of successfully treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The claimed strains do not demonstrate a surprising and unexpected advantage or properties over the art recognized Bifidobacterium strains taught to be used in the same method as claimed. 
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4 . The composition comprises an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010 (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 
Shimizu teaches a composition comprising Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive. Regarding the 102/103 rejections of WO’315 and US’688, applicant argues that the references do not teaching administering to a subject in need thereof. Both references teach administering to a subject in need thereof, i.e. one suffering from sarcopenia, increasing muscle mass and promoting muscle repair in one who may be suffering from age-related or injury-related muscle weakness, atrophy and muscle degeneration.
Regarding applicants’ arguments directed at the specific claimed strains; applicant argues that the very specific strains are neither disclosed nor suggested from the disclosures of the cited references, as only broad genera of microorganisms are disclosed. It would not have been obvious to a person or ordinary skill in the art to select any of these very specific strains from the disclosed genera, as there is nothing in the prior art disclosures that would direct a person of ordinary skill in the art to select these specific strains from among the very broad genera disclosed. The genera disclosed in the cited references encompass hundreds, if not thousands of strains, and there is no direction or suggestion of which ones would be effective for the claimed method. 
It is the Examiners position that the art teaches using compositions comprising B. breve, B. longum, B. bifidum, B. adolescentis, and B. animalis for treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. The bacteria are of the same species and genus claimed. As previously stated, they strains appear to be identical to the presently claimed strains since the microorganisms are disclosed in a composition for treating and improving muscle disorders and symptoms thereof as well as increasing muscle mass in a subject in need thereof. Even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.  Applicant has not demonstrated nor does the specification demonstrate that the particularly claimed strains possess a surprising and unexpected result when used as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632